         Case 1:18-cv-01830-GHW Document 44 Filed 11/01/18 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

COMMODITY FUTURES TRADING                           Civil Action No. 18-cv-1830 (GHW)
COMMISSION



                      Plaintiff,
                                                     ORDER TO SHOW CAUSE
                                                     FOR JUDGMENT BY DEFAULT
                                                     AGAINST DEFENDANT
                                                     LON OLEN FRIEDRICHSEN
                      v.


LON OLEN FRIEDRICHSEN
                                                     ECF CASE

                      Defendant.


        Upon the Declarations of Daniel J. Grimm and Dmitriy Vilenskiy, made pursuant

to 28 U.S.C. § 1746 (2012), and upon the Complaint, a copy of which is annexed hereto,

it is hereby

        ORDERED that Defendant Lon Olen Friedrichsen show cause before a motion

term of the Court, at Courtroom 12C, United States Courthouse, 500 Pearl Street, in the

City, County, and State of New York, on __________ ____, ______, at _____ o’clock in

the _____, or as soon thereafter as counsel may be heard, why an order should not be

issued pursuant to Local Civil Rule 55.2(b) and Federal Rule of Civil Procedure 55(b)

entering judgment by default against Defendant.

        SO ORDERED, this ____ day of ______________, 2018.



                                                    ____________________
                                                    Gregory H. Woods
                                                    United States District Judge
